DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Claim Objections
Claims 1-20 are objected to because of the following informalities: independent claims 1, 19 and 20, each recites the first and second coil recitations out of chronological order (e.g. the recitation of the second coil occurs before the recitation of the first coil). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, “second pads” on line 21, thus it 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, applicant has sufficiently defined and claimed a lens moving apparatus, whereby the prior art does not teach or suggest the circuit board comprises second pads spaced apart from the first pads and are connected to the support member, wherein the second pads are disposed at positions corresponding to the corner portions of the housing, respectively, and wherein at least one of the first pads is positioned between two adjacent corner portions of the housing, when viewed from top, in combination with all other limitations set forth in the claim. 
Regarding claim 20, applicant has sufficiently defined and claimed a lens moving apparatus, whereby the prior art does not teach or suggest a circuit board comprising first pads and second pads spaced apart from the first pads; a coil board disposed on the circuit board and comprising a second coil and connectors connected to the second coil and the first pads, a support member comprising suspension wires disposed on the corner portions of the housing and electrically connecting the upper elastic member and at least one the second pads of the circuit board; wherein the second pads are disposed at positions corresponding to the corner portions of the housing, respectively, in combination with all other limitations set forth in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852